Citation Nr: 1648475	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  15-06 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an increased disability evaluation for hypertension, currently rated as 10 percent disabling.  

2. Entitlement to service connection for diabetes mellitus, Type II.

3. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4. Entitlement to a disability evaluation in excess of 50 percent for asthma prior to November 18, 2014, and in excess of 60 percent from November 18, 2014.  

5. Entitlement to service connection for a left knee disorder.  

6. Entitlement to special monthly compensation (SMC) based on aid and attendance and a higher level of care at SMC(r)(2).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, K.W.H., and M.W.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1987 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Phoenix, Arizona. 

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of the hearing is of record.  

The above-referenced issues were previously remanded by the Board in May 2016 for further development.  For the issues, other than entitlement to service connection for a left knee disorder, review of the completed development reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In a July 2016 rating decision, the RO granted the Veteran entitlement to service connection for sleep apnea, effective October 28, 2011.  The decision noted that the Veteran was service-connected for asthma, rated 30 percent disabling effective April 22, 1994, and rated 60 percent disabling effective November 18, 2014.  The decision noted that VA regulations prohibit separate evaluations for coexisting respiratory conditions, such as asthma (DC 6602) and sleep apnea (6847), and that a single rating had been assigned under the diagnostic code that reflected the predominant disability.  See 38 C.F.R. § 4.96.  As the evidence indicated that the Veteran's sleep apnea warranted a 50 percent rating throughout the appeal period, the Veteran was assigned a 50 percent rating for sleep apnea with asthma from October 28, 2011 to November 17, 2014.  The Veteran's 60 percent rating for asthma was continued from November 18, 2014.  The Board notes that entitlement to a disability evaluation in excess of 50 percent for asthma prior to November 18, 2014, and in excess of 60 percent from November 18, 2014 remain on appeal as the maximum schedular rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for service connected asthma, entitlement to service connection for a left knee disorder, and entitlement to SMC based upon aid and attendance and a higher level of care at SMC(r)(2) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the entire appeal period, the Veteran's hypertension is manifested by diastolic pressure predominantly 130 or more. 

2. The Veteran does not have a current diagnosis of chronic obstructive pulmonary disease.

3. The Veteran's diabetes mellitus, type II is not etiologically related to service, did not manifest within one year of his discharge from service, and is not secondary to a service-connected disorder.


CONCLUSIONS OF LAW

1. The criteria for a 60 percent disability rating for hypertension have been met during the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.104, DC 7101 (2015).

2. The criteria for service connection for chronic obstructive pulmonary disease are not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3. The criteria for service connection for diabetes mellitus, type II are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (hereinafter "VCAA"), when VA 
receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  The Veteran was provided with the relevant notice and information for establishing claims for service connection for diabetes and COPD in a letter sent to the Veteran in April 2011, prior to the initial adjudication of his claims for service connection.  This letter also provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess/Hartment v. Nicholson, 19 Vet. App. at 473.   Accordingly, the Board finds that the duty to notify has been fulfilled.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA treatment records, statements from the Veteran and his wife, and VA examination reports.  The examination reports describe the history of the Veteran's diabetes and the respiratory condition that has been referred to as COPD, consider the relevant medical facts and principles; and provide opinions regarding the nature and etiology of these disabilities.  The Board finds that the medical opinions provided by the VA examiners are adequate to resolve the Veteran's claims for entitlement to service connection for diabetes and COPD.  The Veteran has not identified any outstanding, relevant records in relation to either of these claims.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining relevant records and providing a VA examination has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In March 2016, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  During the hearing, the undersigned identified the issues on appeal and asked questions in an attempt to reveal any evidence that might have been available that had not otherwise been submitted.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been fulfilled.

The Veteran has been given ample opportunity to present evidence and argument in support of his claims on appeal.  The Board finds that general due process considerations have been complied with by VA, and that the Veteran has had a meaningful opportunity to participate in the development of his claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2015).  

Entitlement to an Increased Rating for Hypertension

Generally, disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015). 

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the evidence does not suggest that the Veteran's disability has significantly changed during the appeal period and uniform evaluations are warranted.

The Veteran seeks a higher disability rating for his service-connected hypertension, which is rated based on Diagnostic Code (DC) 7101.  See 38 C.F.R. § 4.104, DC 7101 (2015).  According to DC 7101, diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominately 100 or more who requires continuous medication for control, warrants a 10 percent rating; diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, warrants a 20 percent rating; diastolic pressure predominantly 120 or more warrants a 40 percent rating; and diastolic pressure predominantly 130 or more warrants a maximum schedular 60 percent rating. Id. 

In November 2011, the Veteran reported that he suffered from a history of uncontrollable blood pressure levels over many years and that every medical appointment he has had has indicated high blood pressure levels.
 
Following the Veteran's claim for an increase, the Veteran was afforded a VA hypertension examination in November 2014.  At that time, the examiner documented the Veteran's diagnosis of hypertension, and noted that the Veteran was prescribed two medications to assist in the control of his condition.  Upon physical examination, his blood pressure (BP) measured: 164/110, 168/92, and 144/100. The examiner noted that the Veteran did not have a history of diastolic BP elevation to predominantly 100 or more. There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's hypertension, and the examiner noted that the Veteran's condition had no functional impact upon his ability to work. 

In December 2014, the Veteran submitted an evaluation regarding his hypertension that had been completed by a physician.  The physician noted that he has been treating the Veteran continuously since 2009, and that over that period his high blood pressure has been uncontrolled, even with the implementation of medication at various times throughout the day.  The physician noted that the Veteran's treatment records from the Phoenix VAMC indicated that the Veteran demonstrated BP readings of 210/127 on 9/23/2008 and 220/120 on March 13, 2014.  Further, blood pressure readings from the date of the examination were noted to be 205/133, 185/130, and 160/130.  The physician noted that the Veteran was prescribed 4 additional medications for his hypertension that were not addressed by the 2014 VA examiner.  The physician also noted that the Veteran's hypertension would historically increase in severity in the afternoon, particularly after 3 p.m.  The examiner noted that the Veteran's condition caused him to suffer from symptoms of weakness, dyspnea on exertion, headaches, and episodes of dizziness that affect his daily activities.    

During the Veteran's March 2016 hearing, the Veteran and his wife reported that his blood pressure continues to be uncontrolled whenever it is tested and that his medication had been increased to include a seventh medication since 2014.  

Based upon the above, the Board finds the opinion provided by the December 2014 physician to be of greater probative value than the November 2014 VA examiner.  The physician indicated a review of the Veteran's hypertension throughout the appeal period, as well as, noting the Veteran's tending to have increased difficulty with control of his condition at different periods in the day.  After resolving the benefit of the doubt in favor of the Veteran, the Board finds that the evidence demonstrates that the Veteran's hypertension is uncontrolled by his medication and is manifested by diastolic pressure predominantly 130 or more.  Accordingly, the Board finds that the maximum schedular rating of 60 percent is warranted during the entire appeal period.  See 38 C.F.R. §§ 3.102, 4.3.

Service Connection

In October 2011, the Veteran submitted claims for entitlement to service connection for COPD, secondary to service-connected hypertension, asthma, and cardiovascular disease; and entitlement to service connection for diabetes mellitus, secondary to service-connected hypertension and coronary artery disease.  The Veteran subsequently asserted that his diabetes was otherwise secondary to his service-connected PTSD.  Unfortunately, the Board finds that the evidence of records does not support service connection for either condition on a direct or secondary basis.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Id.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1335; but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Service Connection for COPD

The Veteran has asserted that service connection for COPD is warranted as secondary to his service-connected hypertension, asthma, and cardiovascular disease.  Review of the evidence, however, does not indicate that a diagnosis of COPD is appropriate for the Veteran's respiratory condition and service connection must be denied due to lack of a current diagnosis of COPD.  

The Veteran was provided a VA examination in December 2011 in relation to his claim.  The Veteran underwent pulmonary function testing (PFT) and the cardiologist who performed the examination reported that the Veteran's condition did not warrant a diagnosis of COPD.  The examiner reported that the Veteran "has the same disability diagnosis as in 2004, which is reactive airway disease or asthma with moderate to severe airway obstruction.  There is no evidence that the disease diagnosis has changed from 2004 even though the PCP (Primary Care Physician) labeled the disease as COPD."  The examiner stated that the diagnosis of COPD was made by the PCP, who wrote in the note in August 2011 that the Veteran "has moderate to severe COPD based on the PFT of February 25, 2004."  The 2011 VA examiner noted that the official interpretation of the same PFT was moderately severe obstructive lung defect, which "is not necessarily COPD" and described the degree of the Veteran's reactive airway disease.  The examiner further noted that a PFT from September 15, 2011 reported a moderate airflow obstruction that was stable from the prior 2004 examination. 

The Board notes that the Veteran's primary care notes from the Phoenix VAMC indicate a diagnosis of COPD based upon the September 15, 2011 PFT.  
 
During Veteran's March 2016 VA examination, the Veteran explained that he was seeking entitlement to COPD as an outgrowth of his service-connected asthma.  During the hearing, K.W.H., the Veteran's wife, stated that the Veteran had been diagnosed with COPD after a pulmonary study had been conducted.  When asked how this condition was related to his service, the Veteran's wife stated, "The way that it's been described to us is it's the asthma and it's like a severe form of the asthma...So asthma can led to COPD and vice versa... So I don't know if they're two separate conditions, if it's one condition, they've always kind of just been paired together...it's a higher level from how we were described of the asthma."

In July 2016, another VA medical opinion was obtained regarding whether the Veteran had a current diagnosis of COPD.  After pulmonary function testing was conducted, the examiner again opined that the Veteran's condition did not demonstrate a diagnosis of COPD.  The examiner noted that the Veteran did not have a diagnosis of COPD during service, and that based upon the Veteran's spirometry readings in June 2016 that his FEV-1/FVC did not represent findings consistent with a diagnosis of COPD.

While the Veteran's records repeatedly state that the Veteran suffers from COPD, the Board finds that the opinions of the 2011 VA examiner and the 2016 VA examiner to be the most probative evidence of record and outweigh the conclusory diagnoses provided in the Veteran's medical records.  While the Veteran's medical records do document a diagnosis of COPD, there is minimal rationale provided regarding how this diagnosis was determined.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303  (2008).  The Veteran's records in multiple locations indicate that the diagnosis of COPD is based upon pulmonary function tests that were conducted in February 2004 or September 2011; however, the Board finds the opinion of the December 2011 VA examiner to be of greater probative value regarding the findings provided in these reports.  The December 2011 examiner states that these tests reveal a reactive airway disease with resulting airway obstruction, but don't necessarily indicate a diagnosis of COPD.  Further, the findings of the July 2016 examiner indicate findings that don't support a diagnosis of COPD based upon recent pulmonary function testing.  

While the Veteran is competent to report that he has been told that he has a current diagnosis of COPD, the Board finds this report of a contemporaneous diagnosis to be of less probative value than the opinion of the 2011 and 2016 VA examiners. Lay evidence is competent when reporting a contemporaneous diagnosis.  Jandreau v. Nicholson, 492 F3d. 1372 (2007).  The evidence indicates that such a contemporaneous  diagnosis is based upon the conclusory rationale provided in the Veteran's medical records that the Board has found to be less probative than the opinions provided by the 2011 and 2016 VA examiners. 

While the Board is sympathetic with the arguments put forth by the Veteran and his wife, the Board finds that the evidence of record does not support a finding that the Veteran has had a diagnosis of COPD at any time during the appeal period.  Accordingly, service connection for COPD must be denied.   In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  

The Board, however, reminds the Veteran he is currently service-connected for asthma.  To the extent that the condition the Veteran and his PCP describe as COPD causes the Veteran difficulty breathing, the Veteran is already in receipt of service connection for these symptoms regardless of how they may be labelled through his service-connection for asthma, regardless of its severity.  During the Board hearing, the Veteran's wife indicated that it was unclear whether the Veteran's asthma and COPD were two separate conditions.  The Board finds that the competent evidence of record does not support that are separate conditions; however, the Veteran's rating for his service-connected asthma is intended to reflect and contemplate the symptoms described by the Veteran.  

Accordingly, the preponderance of the evidence is against the claim, and service connection for COPD is denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert, 1 Vet. App. at 58 (1990). 

Service Connection for Diabetes

The Veteran has also asserted that service connection should be granted for his current diagnosis of diabetes mellitus.  During the appeal period, the Veteran has asserted that his diabetes has been either caused by, or aggravated by, his other service-connected conditions, particularly, his hypertension, coronary artery disease, and PTSD. Unfortunately, the evidence of record does not support an etiological relationship between the Veteran's diabetes and his service-connected conditions or his period of active service.  

In November 2011, the Veteran indicated that he believed that his high blood pressure (hypertension) either caused, or aggravated, his diabetes mellitus.  The Veteran indicated that his hypertension has been uncontrolled since his military service, despite medication, and that his labs that show high blood pressure also show high blood sugar levels. The Veteran stated, "There is a direct correlation between my uncontrolled hypertension and my uncontrolled diabetes.  Years of uncontrollable blood pressure levels have aggravated and contributed to the onset of my diabetes.  Every medical appointment I have had has always indicated high sugars along with high blood pressure levels.  

While the Veteran was diagnosed with high blood pressure during his period of service, his service treatment records do not demonstrate findings of high blood sugar or a diagnosis of diabetes mellitus.  His separation examination from February 1994 was negative for abnormal blood sugar levels.   

In December 2011, the Veteran was provided a VA examination regarding his contentions.  Upon examining the Veteran and after review of the claims file, the examiner opined that the Veteran's diabetes was less likely than not the result of his service-connected disabilities, including coronary artery disease, asthma, or hypertension.  The examiner stated that this opinion was based upon lack of medical evidence showing an etiological relationship between diabetes and any of these medical conditions.  The examiner cited to a medical treatise on diabetes risk factors and indicated that a relationship between these conditions and diabetes cannot be shown due to other individual factors that "confound" proper analysis, such as the Veteran's natural insulin resistance and genetic polymorphisms linking endothelial dysfunction.  

During the Veteran's March 2016 Board hearing, the Veteran's wife stated that his mental health physician had indicated his blood sugar levels could be increased by his service-connected PTSD. 

In June 2016, another VA medical opinion was obtained regarding the etiology of the Veteran's diabetes.  The 2016 examiner opined that the Veteran's diabetes was less likely than not caused by, or permanently aggravated by, his service-connected disabilities.  The examiner also opined that his diabetes was less likely than not caused by his active service.  The examiner supported his opinion that his diabetes was not caused by his service-connected conditions by citing to medical literature that does not indicate any of the Veteran's service-connected conditions as causative or being a risk factor for diabetes mellitus.  Beyond noting that there was not an etiological relationship between the conditions, the examiner stated that the Veteran's service-connected condition, including his PTSD, had not aggravated his diabetes as his A1C when the Veteran was diagnosed in 2004 was 9.9 percent, and his current A1C is 8 percent and was 5.2 percent in 2015.  

Upon review of all of the evidence of record, the Board finds that the evidence indicates that the Veteran's diabetes mellitus, type II was not incurred in or otherwise due to his active service.  Further, the evidence indicates that the Veteran's diabetes has not been caused by, or aggravated by, his service-connected conditions.  The Board finds probative the medical opinions of the 2011 VA examiner and the 2016 VA examiner regarding the lack of a nexus between the Veteran's current diabetes disability and his service-connected conditions.  

While the Board finds that the Veteran is competent to report results of laboratory findings, such as the reported patterns of increased high blood pressure readings and high blood sugar findings, the Board finds that diabetes is a complicated medical condition that is beyond the scope of lay diagnosis.  See Jandreau v. Nicholson, 492 F3d. 1372 (2007).  While the Veteran may be competent to state that he has noticed high blood pressure findings at the same time as high blood sugar findings, the Board does not find the Veteran competent to provide a correlation between these laboratory findings.    

To the extent that the Veteran is competent to state that his mental health physician has informed him that his PTSD can increase his blood sugar levels, the Board finds that this opinion is less probative than the opinions provided by the 2011 and 2016 VA examiners.  Even if such a statement was accurate, it would only reflect that the Veteran's PTSD may temporarily result in higher blood sugar levels, but does not provide evidence that the Veteran's diabetic condition was permanently worsened beyond the natural progression of the condition.     

Accordingly, the Board finds that the only medical opinions of record on whether the Veteran's service-connected conditions have caused or aggravated his diabetes mellitus disability indicates that it is less likely than not that his hypertension, coronary artery disease, or PTSD have caused or permanently aggravated his diabetes mellitus.  In summary, the competent, credible evidence of record indicates that the Veteran's diabetes is not related to service, or any of his service connected disabilities.  Accordingly, the preponderance of the evidence is against the claim, and service connection must be denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. at 58 (1990).











ORDER

The maximum schedular disability rating of 60 percent is warranted for service-connected hypertension.  

Service connection for chronic obstructive pulmonary disease is denied.

Service connection for diabetes mellitus, type II is denied. 


REMAND

Unfortunately, the Board finds that additional development is required for the Veteran's claims for entitlement to service connection for a left knee disorder, entitlement to an increased rating for asthma, and entitlement to SMC based on aid and attendance and a higher level of care, SMC(r)(2). 

First, the Board notes that it's prior May 2016 decision remanded the issue of entitlement to service connection for a left knee disorder for the issuance of a statement of the case pursuant to Manlincon v. West.  See Manlincon v. West 12 Vet. App. 238 (1999).  The claims file does not reflect that a statement of the case has been issued with regard to this issue.  Accordingly, the Board again remands this claim for compliance with Manlincon.  Id.; see also  Stegall v. West, 11 Vet. App. 268 (1998)

With regard to the Veteran's claim for an increased rating for asthma, the Board finds that the duty to assist has not been fulfilled.  During the Veteran's March 2016 Board hearing, the Veteran and his wife indicated that the Veteran had been receiving recurrent assisted-living care at the Arizona State Veteran Home since August 2015.  The Veteran indicated that this facility had prescribed the Veteran oxygen for his respiratory symptoms on an as needed basis, and that he would use the oxygen approximately four times per day due to flare-ups of his condition.  During the Veteran's June 2016 respiratory exam, the examiner reported that the Veteran was not currently prescribed oxygen but noted that records from the Arizona State Veteran Home were not available for review.  Review of the Veteran's claims file does not indicate that any attempt has been made to obtain the Veteran's record related to his treatment from this facility.  As these records may relevant to the Veteran's claim for an increased rating for his service-connected asthma, the Board finds that appropriate attempts should be made to obtain any outstanding records from the Arizona State Veteran Home.  

Additionally, the Board finds that additional development is required in relation to the Veteran's claim for entitlement to SMC at a higher rate.  A September 2013 rating decision initially determined that the Veteran warranted SMC at the (s) rate based upon the statutory definition of housebound (a single disability rated at 100 percent and additional service connected disabilities rated at 60 percent or more).  A subsequent May 2014 rating decision determined that the Veteran's condition warranted service connection for paralysis of the left upper and lower extremities, or loss of use of these extremities, which warrants SMC at the (m) rate.  

The Veteran has argued that SMC is warranted at a higher rate, particularly SMC(r)(2) based upon his need for aid and attendance.  While the evidence indicates that the Veteran's service-connected conditions do require aid and attendance, this finding alone would not warrant SMC at a rate higher than his current rate.  

SMC(r) is divided between (r)(1) and (r)(2), and each has separate criteria.  For the award of SMC(r)(1), a veteran must be in need of regular aid and attendance, as defined under 38 C.F.R. §3.352, and be entitled to one of the following: SMC(o); the maximum rate under SMC(p); or, both SMC(n 1/2) and SMC(k). 38 C.F.R. § 3.350 (h).  SMC(r)(2) is subject to the same criteria, plus there must be evidence that the Veteran is in need of a "higher level of care."  The Veteran has argued that he requires aid and attendance and "a higher level of care"; unfortunately, such findings alone would not warrant a higher level of SMC.  In order to obtain SMC at a higher level, the Veteran must also either meet entitlement to SMC(o); the maximum rate under SMC(p); or, both SMC(n 1/2) and SMC(k).

Unfortunately, the evidence of record is unclear whether the Veteran meets these criteria.  The evidence indicates that the Veteran's condition may meet the criteria for SMC(o).  Under 38 C.F.R. § 3.350 (e) payment at the SMC(o) rate may be awarded for various combinations of losses, including where a veteran is entitled to two or more awards of SMC(l), SMC(m), or SMC(n), with no condition being considered twice.  See 38 C.F.R. § 3.350 (e)(1)(ii) (emphasis added). The separate disabilities requirement means that, for example, where a veteran who had suffered the loss, or loss of use, of two extremities is being considered for the maximum rate on account of helplessness requiring regular aid and attendance, the need for regular aid and attendance must be based on need resulting from pathology other than that of previously referenced loss of use.  See 38 C.F.R. § 3.350 (e)(3).  

The Board notes that SMC(l) may be awarded due to regular need for aid and attendance, and that loss of use of his left upper extremity and his left lower extremity would meet the criteria for SMC(m); however, SMC(o) requires that two or more awards of SMC(l), SMC(m), or SMC(n) are warranted with no condition being considered twice. The current evidence of record indicates that the Veteran's need for aid and attendance in part is due to the loss of use of his upper and left lower extremities, which would violate the separate disabilities requirement of 38 C.F.R. § 3.350 (e)(1)(ii).  Particularly, the Board notes each of the medical opinions of record, particularly the opinions provided in December 2014 and August 2016, indicate that the Veteran requires aid and attendance, in part, due to his loss of use of his upper left and lower left extremities.  

The Board notes, however, that the Veteran may warrant aid and attendance independent of the loss of use of his upper left and lower left extremities.  The evidence indicates that the Veteran filed for aid and attendance prior to the stroke that caused his left-sided paralysis, and he suffers from multiple service-connected disabilities that also cause functional limitations, including: PTSD, asthma, coronary artery disease, hypertension, and cognitive disabilities due to his stroke.  While the claims file indicates that a medical opinion was provided in May 2012 regarding whether the Veteran required aid and attendance (prior to his October 2012 stroke), the opinion indicates that much of his care at that time was related to his risk of falling (or instability) related to his left knee, which is not currently service-connected.  Accordingly, the Board finds that a VA examination and medical opinion should be obtained to evaluate whether the Veteran's service-connected conditions separate from the loss of use of his left and right extremity result in the Veteran's need for aid and attendance and whether there is a need for a higher level of aid and attendance.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate efforts to obtain any relevant treatment records that have not already been associated with the claim file, including outstanding treatment records from the Arizona State Veteran Home.  The AOJ should provide the Veteran with the necessary authorization forms for the release of any treatment records not currently on file.

2. Schedule the Veteran for a VA Aid and Attendance examination of all service-connected disabilities to determine the level of regular aid and attendance required by the Veteran, to include whether there is a need for a higher level of care. All indicated tests and studies should be conducted.  The claim folder should be made available to the VA examiner for review before the examination, and such review should be noted in the report.

The VA examiner must answer the following questions: 

a. Does the Veteran's service-connected disabilities, other than the loss of use of his upper left and lower left extremities, result in such impairment that it would require the aid and attendance of another individual to assist the Veteran in his ADLs and care?

b. Does the Veteran's service-connected disabilities, other than the loss of use of his upper left and lower left extremities, result in such impairment that it would require a higher level of care consisting of the daily personal health care services of a skilled provider without which the veteran would require hospital, nursing home or other institutional care?

The examiner must provide a thorough explanation for any opinion(s) offered, citing to the examination findings or other evidence in the record when necessary to support the conclusions reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why. 

3. After any other appropriate development has been completed, the Veteran's claim for entitlement to SMC should be reviewed on the basis of the additional evidence and readjudicated.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

4. Issue a statement of the case on the issue of service connection for a left knee disorder.  The issue should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


